        CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Jamila Johnson

         Plaintiff,
vs.                                            Case No. 0:20-cv-1866

Metropolitan Life Insurance
Company                                        COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Metropolitan Life Insurance Company may be found in this district. In

particular, Metropolitan Life Insurance Company is registered as a corporation

with the State of Minnesota, conducts ongoing business with Minnesota



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”

                                           1
       CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 2 of 8




residents, employs Minnesota residents, has extensive contacts within

Minnesota, and accordingly is found within Minnesota.

     3. On information and belief, Defendant Metropolitan Life Insurance

Company is the employee benefit plan (“Plan”) that Peoples Natural Gas

Company LLC created and maintains to provide its employees with income

protection should they become disabled.

     4. On information and belief, Defendant Metropolitan Life Insurance

Company is a corporation organized and existing under the laws of the State of

New York, and is the insurer and claims administrator for the Plan.

     5. Plaintiff is a resident and citizen of the United States, an employee of

Peoples Natural Gas Company and a participant in the Plan.

     6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

     7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number 146094-1-G which was issued by

Metropolitan Life Insurance Company to Peoples Natural Gas Company to

insure the participants of the Plan. A copy of the policy is attached as Exhibit

A.




                                          2
      CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 3 of 8




    8. On information and belief, Metropolitan Life Insurance Company both

funds the Plan and decides whether participants will receive benefits under the

Plan. Accordingly, Metropolitan Life Insurance Company has a conflict of

interest, which must be considered when determining whether its denial of

Plaintiff’s benefits was proper.2

    9. Metropolitan Life Insurance Company’s interest in protecting its own

assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.      The Plan is an ERISA welfare benefit plan.

    11.      Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.      Plaintiff became disabled under the terms of the Plan’s policy on or

about February 2, 2018 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.      Plaintiff submitted a timely claim to Metropolitan Life Insurance

Company for disability benefits.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
     CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 4 of 8




   14.         Metropolitan Life Insurance Company granted Plaintiff’s claim for

disability benefits, and paid Plaintiff benefits until February 15, 2019.

However, on September 13, 2019, Metropolitan Life Insurance Company

cancelled Plaintiff’s disability benefits. Plaintiff appealed Metropolitan Life

Insurance Company’s decision, but Metropolitan Life Insurance Company

denied Plaintiff’s appeal on July 10, 2020

   15.         Plaintiff provided Metropolitan Life Insurance Company with

substantial medical evidence demonstrating she was eligible for disability

benefits.

   16.         Metropolitan Life Insurance Company’s decision to deny disability

benefits was arbitrary, capricious, unreasonable, irrational, wrongful, contrary

to the terms of the Plan, contrary to the evidence and contrary to law, as

demonstrated by the following non-exhaustive examples:

            a. Metropolitan Life Insurance Company failed to have Plaintiff

               independently examined, and instead relied on the opinion of a

               medical professional who merely reviewed Plaintiff’s medical

               records and rejected the opinion of Plaintiff’s treating physician;

            b. Metropolitan Life Insurance Company relied on the opinion of a

               medical professional who was financially biased by his relationship




                                           4
        CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 5 of 8




              with Metropolitan Life Insurance Company and as such unable to

              offer an unbiased opinion;

           c. Metropolitan Life Insurance Company relied on the opinion of a

              medical professional that was not supported by substantial

              evidence in the claim file, and was inconsistent with the overall

              evidence in the record;

           d. Metropolitan Life Insurance Company relied on the opinion of a

              medical professional who was not qualified to refute the findings

              of Plaintiff’s physicians;

           e. Metropolitan Life Insurance Company ignored obvious medical

              evidence and took selective evidence out of context as a means to

              deny Plaintiff’s claim;

           f. Metropolitan Life Insurance Company ignored and misrepresented

              the opinions of Plaintiff’s treating physicians.

   17.        Metropolitan Life Insurance Company abused its discretion in

denying Plaintiff’s claim.

   18.        The decision to deny benefits was wrong under the terms of the

Plan.

   19.        The decision to deny benefits was not supported by substantial

evidence in the record.



                                           5
     CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 6 of 8




   20.      Metropolitan Life Insurance Company’s failure to provide benefits

due under the Plan constitutes a breach of the Plan.

   21.      Metropolitan Life Insurance Company’s failure to provide Plaintiff

with disability benefits has caused Plaintiff to be deprived of those benefits

from February 15, 2019 to the present. Plaintiff will continue to be deprived of

those benefits, and accordingly will continue to suffer future damages in an

amount to be determined.

   22.      Metropolitan Life Insurance Company’s denial of benefits under

the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue this

action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these costs

and fees.

   23.      A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Metropolitan Life Insurance Company to adjudicate Plaintiff’s

claim in a manner consistent with the terms of the Plan.



                                         6
    CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 7 of 8




     WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

  1. A finding in favor of Plaintiff against Defendant;

  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits,

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 8/28/2020                     RESPECTFULLY SUBMITTED,

                                     By: /s/ Zachary Erickson



                                        7
CASE 0:20-cv-01866-DSD-KMM Document 1 Filed 08/28/20 Page 8 of 8




                             Zachary Erickson (MN Bar #0401216)
                             Stephen Fields (MN Bar # 0276571)
                             FIELDS LAW FIRM
                             9999 Wayzata Blvd
                             Minnetonka, MN 55305
                             Office: 612-370-1511
                             Zerickson@Fieldslaw.com
                             Steve@Fieldslaw.com

                             Attorneys for Plaintiff




                               8
